Exhibit 10.18

SEVERANCE AND RELEASE AGREEMENT

THIS SEVERANCE AND RELEASE AGREEMENT (this “Agreement”) is made and entered by
and among JAMES V. SUSKIEWICH (the “Executive”), FEDERAL TRUST CORPORATION (the
“Company”), and FEDERAL TRUST BANK (the “Bank”), a wholly owned subsidiary of
the Company (the Company and the Bank collectively being the “Corporation”)
effective as of the last date written below.

WHEREAS, the Executive has been employed by the Company under the terms of that
Employment Agreement by and between the Executive and the Company and dated
October 1, 2005 (the “Employment Agreement”);

WHEREAS, the Company exercised its right under the Employment Agreement to
terminate the employment of the Executive, without cause, by delivering to him a
Notice of Termination on September 14, 2007 (the “Notice Date”);

WHEREAS, under the Employment Agreement, the Executive is entitled to certain
severance payments and benefits upon delivering to the Company a full release
for any potential claims related to the Employment Agreement or the Executive’s
employment with the Company; and

WHEREAS, under that Salary Continuation Agreement by and between the Executive
and the Bank, as last amended and restated by that Addendum dated December 31,
2005 (the “Salary Continuation Agreement”), the Executive is entitled to certain
additional compensation upon the termination of his employment, subject to
modification as provided herein to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(collectively, “Section 409A”);

NOW, THEREFORE, in consideration of the mutual promises and covenants in this
Agreement, the Executive and the Corporation agree as follows:

1. Recitals. The parties hereto acknowledge and agree that the above-stated
recitals are true and accurate, and they form an integral part of this
Agreement.

2. Removal and Termination. From and after the Notice Date, the Executive is
removed from all offices of and appointments by the Corporation. The Executive’s
employment by the Corporation will be terminated at the end of the day on
October 14, 2007 (the “Termination Date”).

3. Compensation Prior to the Termination Date. Prior to and including the
Termination Date, the Executive shall be entitled to all compensation set forth
in Schedule B to the Employment Agreement (“Schedule B”). All payments of any
such compensation shall be subject to all taxes and withholding required under
applicable federal and state law, and shall be paid in accordance with the
Corporation’s customary payroll practices.



--------------------------------------------------------------------------------

4. Compensation After the Termination Date.

a. After the Termination Date, subject to the obligations of the Executive under
this Agreement, in addition to accrued and unpaid amounts payable to the
Executive pursuant to Paragraph 3 above, the Executive shall be entitled to the
compensation described in Exhibit 1 attached hereto and incorporated herein by
this reference. The Company and the Bank shall be jointly and severally
responsible for payment of such compensation described in Paragraph 4 of Exhibit
1 (“Salary Continuation Payments”). All payments of any such compensation shall
be subject to all taxes and withholding required under applicable federal and
state law, and shall be paid in accordance with the Corporation’s customary
payroll practices.

b. The parties hereto acknowledge and agree that the payment of Salary
Continuation Payments is subject to the provisions of Section 409A, including,
but not limited to, the six month delay rule, as addressed in Paragraph 4 of
Exhibit 1, and the restriction on acceleration upon a change of control, as
addressed in Section 4.c. below.

c. In the event of a Change of Control (as defined below), the Salary
Continuation Payments payable to the Executive or his spouse after the date of
such Change of Control shall be accelerated so that the present value of such
remaining amounts payable as of the date of such Change of Control (determined
by applying an annual discount rate of eight percent (8%) and assuming a life
expectancy for the Executive or his spouse, as the case may be, of 82 years)
shall be due and payable within sixty (60) days after the date of such Change of
Control. For purposes of this paragraph, “Change of Control” means a change in
control with respect to either the Bank or the Company, as defined in 12 C.F.R.
Section 574.4(a) or (b) of the Office of Thrift Supervision, provided such
change of control also qualifies as a change in the ownership or effective
control of the Company or the Bank, or a change in the ownership of a
substantial portion of the assets of the Company or the Bank, within the meaning
of Section 409A. The Executive acknowledges and agrees that, notwithstanding the
provisions of the Salary Continuation Agreement, the Executive is required by
Section 409A to immediately make an election with respect to the acceleration of
Salary Continuation Payments in the event of a Change of Control, and this
Paragraph b constitutes such election.

d. The parties hereto acknowledge and agree that, after the Termination Date,
except for the compensation described in this Paragraph 4, the Corporation and
its subsidiaries shall owe to the Executive no other compensation or benefits.

5. Indebtedness. The Executive represents and warrants that the Executive is not
indebted to the Corporation (other than indebtedness secured by a mortgage on
the Executive’s residence). To the knowledge of the Corporation, the Executive
is not indebted to the Corporation (other than indebtedness secured by a
mortgage on the Executive’s residence).

6. Unconditional General Releases.

a. In consideration of the compensation to the Executive provided above, the
adequacy and receipt of which is hereby acknowledged, the Executive, on behalf
of himself and his heirs, personal or legal representatives, successors and
assigns, agrees that the Executive is hereby forever giving up and waiving any
claims, whether known or unknown,

 

2



--------------------------------------------------------------------------------

the Executive may have against the Corporation, its affiliates, their employees,
officers, directors, lawyers, or agents for any personal or monetary relief for
the Executive that is based, in whole or in part, on conduct that occurred
before the date the Executive signs this Agreement. By waiving and giving up
such claims, the Executive understands that the Executive is releasing the
Corporation, its affiliates, their employees, officers, directors, lawyers, and
agents from any liability or obligation for any expense, damage, or losses the
Executive might claim based on, among other things, the following: (a) the
Executive’s employment with the Corporation or the termination of that
employment; (b) any Corporation policy, practice, contract or agreement; (c) any
tort or personal injury; (d) any policies, practices, laws or agreements
governing the payment of wages, commissions or other compensation; (e) any laws
governing employment discrimination including, but not limited to, the
Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, the Older Worker Benefit
Protection Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Executive Retirement Income Security Act, the Florida Civil
Rights Act, and any ordinance or local authority; (f) any laws or agreements
that provide for punitive, exemplary or statutory damages; and (g) any laws or
agreements that provide for payment of attorneys’ fees, costs or expenses; in
each case, except as specifically provided in this Agreement.

b. In consideration of the covenants and obligations of the Executive provided
in this Agreement, the adequacy of which is hereby acknowledged, the
Corporation, on behalf of itself and its affiliates, legal representatives,
successors and assigns, agrees that the Corporation is hereby forever giving up
and waiving any claims, whether known or unknown, the Corporation and its
affiliates may have against the Executive for any personal or monetary relief
for the Corporation and its affiliates that is based, in whole or in part, on
conduct that occurred before the date the Corporation signs this Agreement.

7. Claims Not Waived. The Executive understands that this Agreement does not
waive (a) any claims that the Executive may have for compensation for illness or
injury or medical expenses under any workers’ compensation statute, (b) any
claims that the Executive may have as a shareholder of the Company, or (c) any
claim that by law cannot be waived or released. The Executive also understands
that even though he has waived and released the claims described in Paragraph 6,
the Executive is not prohibited from filing a charge or cooperating with any
government agency for matters not waived and released.

8. Covenant Not to Compete; Confidentiality.

a. For a period of six (6) months after the Termination Date, the Executive
shall not directly or indirectly:

i. Engage in the services of, carry on, participate in, render services to, own
any interest in, share in the earnings of, or invest in the obligations or
securities of, any business in the Territory (as hereinafter defined) which is
the same or similar to the business of the Corporation, whether as an individual
for his own account or for or with any other person, firm, corporation,
partnership, joint venture, trust, enterprise or any entity whatsoever;

 

3



--------------------------------------------------------------------------------

ii. Reveal or make available to any person or entity any information or
technology with regard to the business of the Corporation, except as may be
required by law, or use or attempt to use his knowledge concerning the business
of the Corporation in any manner which may injure, cause loss or otherwise be
detrimental, or may be intended to injure, cause loss or be otherwise
detrimental, to the business of the Corporation, or which may benefit, or may be
intended to benefit, any other person or entity which is engaged in the same or
similar business as the business of the Corporation; or

iii. Consult with or render services of any nature to any person or entity that
is engaged in the Territory in a business which is the same or similar to the
business of the Corporation.

For purposes of this Paragraph 8, “Territory” shall mean Seminole, Lake,
Volusia, Flagler, and Orange Counties, all in the State of Florida.

b. The Executive will not at any time use for his own benefit, copy or make
known in any manner to any person, firm, corporation or other entity the
contents of any agreements (including this Agreement), memoranda,
correspondence, writings, drawings, reports, charts, or other media, of or
related to information, data, methods, systems, processes, concepts or
technologies, used or developed by the Executive and/or the Corporation,
including, without limitation, any and all trade secrets (as defined under
Florida law), proprietary information or other confidential information acquired
by Executive in connection with the Executive’s employment with the Corporation.
The Executive understands and agrees that the lists of existing or prospective
customers, vendors, and contractors of the Corporation, as such may exist from
time to time, and information concerning such customers, vendors, and
contractors are valuable, special and unique assets of the Corporation’s
business which are entitled to protection under the provisions of this Paragraph
8.

c. If any of the covenants in this Paragraph 8 should be found unreasonable by a
court of competent jurisdiction, a lesser restriction shall be enforced against
the Executive. The provisions of this Paragraph 8 are severable and if any one
or more provisions should be determined by a court of competent jurisdiction to
be invalid or otherwise unenforceable, in whole or in part, the remaining
provisions (and any partially unenforceable provision to the extent enforceable
in any jurisdiction) shall, nevertheless, be binding and enforceable.

d. If the Executive violates any covenant or obligation under this Paragraph 8,
then the expiration of the Executive’s obligations under this Paragraph 8 shall
be tolled and extended for a period of time equal in duration to the period of
time that the Executive was in breach thereof. During such time that the
Corporation in good faith believes that the Executive is violating any covenant
or obligation under this Paragraph 8, the Corporation shall pay all payments
described in Paragraphs 2 and 4 of Exhibit 1 to Foley & Lardner LLP, as escrow
agent, or another escrow agent mutually agreeable to the parties to this
Agreement (the “Escrow Agent”), to be held by the Escrow Agent in a non-interest
bearing account according to the terms of this Paragraph 8. Such amounts paid
into escrow pursuant to this Paragraph 8

 

4



--------------------------------------------------------------------------------

shall be paid out by the Escrow Agent according to the joint written
instructions of the Corporation and the Executive or the final, non-appealable
order of a court of competent jurisdiction (the “Court”).

The following provisions shall also apply with respect to the Escrow Agent:

i. The duties of the Escrow Agent hereunder are entirely administrative and not
discretionary. The Escrow Agent is obligated to act only in accordance with the
terms of this Agreement, any joint written instructions given to it by the
Corporation and the Executive, and a final non-appealable order of the Court.

ii. The Escrow Agent may act in reliance upon any instrument or signature
believed by it to be genuine.

iii. The Corporation and the Executive agree, jointly and severally, to
indemnify and hold the Escrow Agent, and its partners, directors, officers,
employees, affiliates and representatives (individually, an “Indemnified Party”
and collectively, the “Indemnified Parties”) harmless from and against any and
all loss, damage, claims, liabilities, judgments and other costs and expenses of
every kind and nature which may be incurred by an Indemnified Party by reason of
the Escrow Agent’s acceptance of, and its performance under, this Agreement,
including, without limitation, reasonable attorneys’ fees for the defense of any
liabilities incurred or otherwise, except to the extent any such loss, damage,
claim, liability, judgment, cost or expense resulted from the Escrow Agent’s
willful misconduct or gross negligence.

iv. The Escrow Agent may resign at any time by giving ten (10) days’ prior
written notice to the Corporation and the Executive and by delivering all funds
then held in escrow hereunder to the Court in any action, whether or not
initiated by Escrow Agent.

v. The Executive agrees that, in the event of any dispute involving the
Executive, on the one side, and the Corporation, on the other side, Foley &
Lardner LLP shall not be prohibited from serving as legal counsel for the
Corporation adverse to the Executive, notwithstanding its role as Escrow Agent
hereunder.

9. Nondisparagement. The Executive agrees that he will not make statements to
any person accusing the Corporation or any other person or entity released in
Paragraph 6 of discriminatory, wrongful, or unfair conduct in relation to his
employment or the termination of his employment with the Corporation. The
Corporation agrees that its executive officers and directors, and the executive
officers and directors of the Corporation’s affiliates, will not make
disparaging statements regarding the Executive to any person. This paragraph
shall not apply to either party’s compliance with any subpoena or other
compulsory legal process.

10. Injunctive Relief. Each party hereto agrees that the other party will suffer
irreparable damage if the first party violates any covenant in Paragraph 8 or
Paragraph 9

 

5



--------------------------------------------------------------------------------

above; therefore, each such party shall be entitled, in addition to any other
rights or remedies that such party may possess, without the posting of any bond
or other security, to injunctive and other equitable relief to restrain the
breach or threatened breach of, or otherwise to specifically enforce, any of the
covenants of Paragraph 8 or Paragraph 9 above.

11. Duty to Return Property. The Executive represents and warrants that he has
returned to Corporation all property, including equipment and documents, of the
Corporation which he had in his possession or control.

12. Release of Rights in Intellectual Property. The Executive hereby transfers,
grants, conveys, assigns, and relinquishes exclusively to the Corporation, all
of the Executive’s right, title, and interest of every kind throughout the world
in and to all intellectual property developed for or by the Corporation,
including all United States and international copyrights or patents thereto, and
any renewals or extensions thereof, together with all other interests accruing
by reason of international conventions with respect to intellectual property.

13. Duty of Cooperation. For a period of six (6) months after the Termination
Date, the Executive agrees to cooperate with the Corporation and to provide all
information, that the Corporation may hereafter reasonably request with respect
to any matter involving Executive’s present or former relationship with the
Corporation, the work the Executive has performed, or present or former
employees or clients of the Corporation, including but not limited to any
litigation with respect to such matters. Without limiting the foregoing, the
Executive shall:

a. Furnish such information and assistance as may be reasonably required by the
Corporation in connection with any litigation or settlement of any dispute
between the Corporation and a customer or other third party (including, without
limitation, appearing as a witness for the Corporation in any judicial or
administrative proceeding); and

b. Furnish such information and assistance as may be reasonably required by the
Corporation in connection with any regulatory examination by any state or
federal regulatory agency.

Notwithstanding the foregoing provisions in this Section 13, prior to giving
such cooperation and providing such information and assistance, Executive shall
have the right to consult with the Corporation’s legal counsel to assess the
reasonableness and legality of such request. Furthermore, Executive shall
continue to be covered by the Corporation’s errors and omissions insurance and
be subject to the Corporation’s standard indemnification provisions for
officers. This provision shall survive termination of this Agreement.

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. In addition, if the scope of any restriction or covenant
contained herein should be or become too broad or extensive to permit
enforcement thereof to its fullest extent, then such restriction or covenant
shall be enforced to the maximum extent permitted by law.

 

6



--------------------------------------------------------------------------------

15. Applicable Law and Enforcement. This Agreement shall be governed by and
construed and enforced under the laws of the State of Florida. Exclusive venue
for any legal action brought under, or related to, this Agreement shall be in
Seminole County, Florida. Additionally, the Executive waives his right to trial
by jury with respect to any action concerning the enforcement of, arising or
resulting from the alleged breach of, or in any other way related to this
Agreement (including litigation seeking a construction or declaration of its
meaning, terms or effect).

16. Entire Agreement. This Agreement, together with Exhibit 1, contains the
entire agreement of the parties with respect to the subject matter contained
herein, and no amendment, modification, or waiver of any provision hereto shall
be valid unless in writing and signed by the Executive and the Corporation.
Without limiting the foregoing, this Agreement specifically supersedes the
Employment Agreement and the Salary Continuation Agreement, including all of the
exhibits thereto, each of which shall be terminated as of the Termination Date.

17. Attorneys’ Fees and Costs. In the event any litigation, arbitration or
similar proceeding, including any action pursuant to Paragraph 10 above
(“Litigation”) is commenced or defended by any party hereto claiming, in such
litigation or defense a breach of this Agreement by the other party hereto, and
in the event such commencing or defending party is successful on the merits of
such claim or defense, and substantially prevails in Litigation, the other party
shall pay to the prevailing party, all costs and expenses, including, without
limitation, reasonable attorneys’ fees, court costs, and cost of experts and
investigation, whether at trial, upon appeal, or during investigation, of such
prevailing party in prosecuting such claim or establishing such defense. This
Paragraph 17 shall not apply to any action by the Executive regarding the
validity of this Agreement under the Age Discrimination in Employment Act.

18. Captions. Any captions to or headings of the paragraphs of this Agreement
are solely for the convenience of the parties, and shall not be interpreted to
affect the validity of this Agreement or to limit or affect any rights,
obligations, or responsibilities of the parties arising hereunder.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all such counterparts together
shall constitute but one and the same instrument.

20. Required Notifications Under the Older Worker Benefit Protection Act. By my
signature below, I, the Executive, acknowledge the following:

a. I am releasing claims that I may have under the Age Discrimination in
Employment Act (the “ADEA”);

b. I have read and fully understand the terms of this Agreement;

c. I have agreed to execute this Agreement knowingly and voluntarily;

 

7



--------------------------------------------------------------------------------

d. I have the right to consult with an attorney prior to executing this
Agreement;

e. I am releasing only those claims arising prior to the date of the
effectiveness of this release;

f. I have twenty-one (21) days after the Termination Date in which to consider
this release of claims under the ADEA, which I acknowledge to be a reasonable
and sufficient period of time for review, deliberation, and negotiation;

g. I have full knowledge of the implications of such settlement and release of
claims; and

h. I may revoke my release of claims under the ADEA for a period of seven
(7) days from the date of my execution of this Agreement by delivering a written
notice of revocation to the Company.

[The remainder of this page is intentionally blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have fully read, understood and freely executed
this Agreement as of dates written below.

 

Witnesses:      COMPANY:      FEDERAL TRUST CORPORATION

/S/ LISA HAAS

     By:  

/S/ DENNIS T. WARD

Print:  

 

     Print:  

 

       Its:  

PRESIDENT AND CEO

       Date:  

11/1/07

/S/ MARCIA ZDANYS

      

Print:

 

 

              BANK:        FEDERAL TRUST BANK

/S/ LISA HAAS

     By:  

/S/ DENNIS T. WARD

Print:  

 

     Print:  

 

       Its:  

PRESIDENT AND CEO

       Date:  

11/1/07

/S/ MARCIA ZDANYS

       Print:  

 

              EXECUTIVE:

/S/ JULIE E. GASTFIELD

    

/S/ JAMES V. SUSKIEWICH

 

Print:

 

 

 

     JAMES V. SUSKIEWICH        Date:  

10/31/07

/S/ SUSAN C. PIERDOMINICI

       Print:  

 

      

 

9



--------------------------------------------------------------------------------

Exhibit 1

Compensation

 

1. Payment for twelve (12) days of unused vacation time calculated at the daily
prorated rate of the Executive’s Base Salary as defined in Schedule B as of the
Termination Date, payable on or before the next regularly scheduled pay day for
the Corporation’s employees following the effective date of this Agreement.

 

2.

Severance payments in the amount of $1,125,000, payable in seventy-eight
(78) equal, semi-weekly installments of $14,423.08 commencing on the next
regularly scheduled pay day for the Corporation’s employees following the
effective date of this Agreement and continuing every two weeks thereafter,
until the 78th installment has been paid.

 

3. Continued participation for the Executive and his spouse, in all the
following benefit plans at the Corporation’s expense, less any premium amount
paid by the executive officers of the Corporation for comparable coverage (which
amount shall be withheld from the foregoing severance payments), upon the same
terms and with the same elections and options as in place on the Notice Date, in
each case until the earliest to occur of (1) the date the Executive becomes
eligible to participate in the comparable employee benefit plan or program of
another employer, or (2) the third anniversary of the Termination Date:

a. Medical - United Healthcare

b. Dental - Guardian

c. Life, LTD - Prudential

In the event participation in such benefit plans continues until the third
anniversary of the Termination Date, thereafter the Executive (and/or his
spouse) may elect to participate, at the Executive’s (and/or his spouse’s)
expense, in health care continuation (COBRA) coverage as provided pursuant to
Sections 601 through 608 of the Employee Retirement Income Act of 1974, as
amended, or any successor statute, rule or regulation.

In the event the Corporation substantially changes its medical, dental and life
insurance programs, and/or the portion payable by the executive officers of the
Corporation, the Executive shall receive Corporation-paid benefits similar to
that of the executive officers.

 

4.

Early retirement payments (a) payable to the Executive, during the lifetime of
the Executive, in the amount of $202,500 annually, and (b) payable to the
Executive’s spouse, if she survives the Executive, during the lifetime of the
Executive’s spouse, in the amount of $162,000 annually, paid in equal quarterly
installments of $50,625 each commencing on November 1, 2007 and continuing on
the first day of each February, May, August, and November thereafter; provided,
however, pursuant to Section 409A,



--------------------------------------------------------------------------------

 

the installments payable on November 1, 2007 and February 1, 2008 shall each be
reduced by $20,812 (or $16,650, if the Executive dies prior to such a date and
he is survived by his spouse) (the “Delay Amount”). The aggregate amount of the
Delay Amount shall be payable to the Executive (or his spouse) together with the
quarterly installment payable hereunder on May 1, 2008.

For example, assuming the executive survives to at least August 2, 2008, the
quarterly early retirement payments shall be as follows:

 

Payment Date

   Delay Amount    Payment Amount

November 1, 2007

   $  - 20,812    $ 29,813

February 1, 2008

     - 20,812      29,813

May 1, 2008

     41,624      92,249

August 1, 2008 (and thereafter)

     0      50,625

 

11